 


110 HR 462 IH: Emergency Amateur Radio Interference Protection Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 462 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Ross introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To request a study by the Federal Communications Commission on the interference caused by broadband internet transmission over power lines. 
 
 
1.Short titleThis Act may be cited as the Emergency Amateur Radio Interference Protection Act of 2007. 
2.Comprehensive BPL service study leading to improved rules to prevent interference 
(a)AuthorityWithin 90 days after the date of enactment of this Act, the Federal Communications Commission shall conduct, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on a study of the interference potential of systems for the transmission of broadband Internet services over power lines (in this Act referred to as BPL service). 
(b)Required Subjects of StudyThe study required by this section shall examine the following: 
(1)The variation of field strength of BPL service signals with distance from overhead power lines, and a technical justification for the use of any particular distance extrapolation factor. 
(2)The depth of adaptive, or notch, filtering for attenuating normally permitted BPL service radiated emission levels that would be necessary and sufficient to protect the reliability of mobile radio communications. 
(3)A technical justification for the permitted, radiated emission levels of BPL signals relative to ambient levels of man-made noise from other sources. 
(4)Options for new or improved rules related to the transmission of BPL service that, if implemented, may prevent harmful interference to public safety and other radio communications systems.  
 
